Citation Nr: 1726904	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  07-36 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for Paget's disease of the left knee with limitation of motion prior to July 22, 2009, and in excess of 30 percent from July 22, 2009 to August 9, 2013.

2.  Entitlement to an initial disability rating in excess of 20 percent for instability associated with Paget's disease of the left knee from March 24, 2005 to August 9, 2013.

3.  Entitlement to a disability rating in excess of 60 percent for total knee replacement, left knee (previously rated as Paget's disease of the left knee with limitation of motion and left knee instability) beginning October 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served honorably on active duty service with the Marine Corps from October 1958 to October 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued the 10 percent disability rating for Paget's disease of the left knee.  In an August 2009 Supplemental Statement of the Case (SSOC), the RO increased the disability rating for Paget's disease of the left knee to 30 percent, effective July 22, 2009, and granted service connection for instability of the left knee as a residual of Paget's disease, with an initial disability rating of 20 percent, effective March 24, 2005.  
In a February 2017 rating decision, a temporary disability rating of 100 percent for Paget's disease was assigned, effective August 9, 2013, based on left total knee replacement.  A 60 percent rating was continued from October 1, 2014 based on post-prosthetic replacement residuals.  The issues remain in appellate status because higher schedular ratings are available for the various periods on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal.").   

In a May 2010 letter to the Veteran, the RO notified him that the issues of  evaluation for Paget's disease of the left knee with limitation of motion and entitlement to a separate compensable evaluation for instability of the left knee were erroneously included in the SSOC dated August 2009; the record showed that those issues were not on appeal and should have been addressed in a separate rating decision rather than an SSOC.  The RO sent the Veteran information concerning his right to appeal and advised him that he had one (1) year from the date of the letter to perfect a substantive appeal of these two issues (the August 2009 SSOC also included two separate issues not presently on appeal before the Board).  It appears, however, that although the Veteran submitted a Form VA 9 (Substantive Appeal) for the two issues that are not currently on appeal, a Substantive Appeal was never received for the current issues addressed in this decision.  Nonetheless, the issues were certified to the Board, and in a July 2011 Board decision and Remand, the Board implicitly accepted jurisdiction of the current issues on appeal.

In the July 2011 Remand, the Board returned the claims to the Agency of Original Jurisdiction (AOJ)/RO for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board concludes that there is enough evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board is somewhat bewildered as to the correct date for the start of the appeal period in this case.  Although the April 2007 rating decision indicates that the Veteran filed a request for an increased disability evaluation for his left leg disorder on March 17, 2006, the request received in March 2006 was actually a claim of entitlement to an earlier effective date for the left knee disability rated at 10 percent, effective September 20, 1999, under DC 5014.  There was no indication from the Veteran that he was dissatisfied with the actually disability rating until June 2007, when he submitted a Notice of Disagreement (NOD), voicing his disagreement with the April 2007 rating decision regarding entitlement to an increased rating for the left knee condition.  However, given that it appears that the AOJ has accepted March 17, 2006 as the date of claim, that will be also be the date accepted by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  For the period prior to July 22, 2009, the Veteran's Paget's disease of the left knee with limitation of motion was manifested by symptoms no greater than flexion to 130 degrees, extension to zero degrees, with a decrease in range of motion of 10 degrees in flexion following repetitive movements, with increased pain, and a mild increase in lack of endurance and weakness, but without ankylosis.

2.  For the period July 22, 2009 to August 9, 2013, the Veteran's Paget's disease of the left knee with limitation of motion was manifested by symptoms no greater than flexion to 90 degrees with pain at endpoint, extension to 30 degrees with pain at endpoint, with no additional limitation of range of motion after repetitions, but with weakness, incoordination and instability.

3.  For the period March 24, 2005 to August 9, 2013, the Veteran's instability associated with Paget's disease of the left knee was manifested by symptoms no greater than mild genu valgus deformity and moderate to mild medial lateral instability.

4.  For the period beginning October 1, 2014, the Veteran's total knee replacement has been manifested by symptoms no greater than flexion to 70 degrees with pain and extension to 5 degrees, with pain, weakness and limitation of extension to 10 degrees after repetitions, but without incoordination or instability.  


CONCLUSIONS OF LAW

1.  For the period prior to July 22, 2009, the criteria for a disability rating in excess of 10 percent for Paget's disease of the left knee with limitation of motion were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5014-5261 (2016).

2.  For the period from July 22, 2009 to August 9, 2013, the criteria for a disability rating of 40 percent for Paget's disease of the left knee with limitation of motion, and no higher, were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5014-5261 (2016).

3.  For the period March 24, 2005 to August 9. 2013, the criteria for an initial disability rating in excess of 20 percent for instability associated with Paget's disease of the left knee were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4.  For the period beginning October 1, 2014, the criteria for a disability rating in excess of 60 percent for total knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Entitlement to a disability rating in excess of 10 percent for Paget's disease of the left knee with limitation of motion prior to July 22, 2009, and in excess of 30 percent from July 22, 2009 to August 9, 2013.

For the period prior to August 9, 2013, the Veteran's Paget's disease of the left knee with limitation of motion was evaluated under DC 5014-5261 and 5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. 
§§ 4.20, 4.27.

DC 5014 concerns osteomalacia, which is rated on limitation of motion of the affected parts, as arthritis, degenerative.  

Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

The appropriate diagnostic codes for the Veteran's left knee disability are 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2016).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

During the period on appeal prior to July 22, 2009, the Veteran's Paget's disease of the left with limitation of motion was manifested by symptoms no greater than flexion to 130 degrees, extension to zero degrees, with a decrease in range of motion of 10 degrees in flexion following repetitive movements, with increased pain, and a mild increase in lack of endurance and weakness, but without ankylosis.

During his first VA examination in March 2005, he complained of left knee pain with instability and sometimes giving way.  He reported having one episode of dislocation.  On examination, flexion was to 130 degrees with pain at endpoint and extension was to zero degrees.  Following repetitions, there was decrease in range of motion by 10 degrees to 120 degrees with increased pain.  There was medial lateral instability and mild genu valgus deformity.

VA treatment reports beginning in March 2005 show that he was being treated for left knee pain from Paget's disease with Percocet.  By September of 2006, he was being treated with morphine.  Subsequent treatment reports in 2008, however, show his main complaints of pain related to his spine.  By November 2008, he was denying joint pain, muscular aches or tenderness, and proximal weakness or pain with movement.  There were no range of motion measurements taken during outpatient treatment between March 24, 2005 and July 21, 2009.

During a second VA examination on July 22, 2009, the Veteran complained that the left knee had become worse and he was experiencing bucking or instability.  He complained of locking, clicking, fatigability and lack of endurance.  He reported flare-ups without any change in range of motion, and denied dislocation or subluxation.  On physical examination, his Paget's disease of the left knee with limitation of motion was manifested by symptoms no greater than flexion to 90 degrees with pain at endpoint, extension to 30 degrees with pain at endpoint, with no additional limitation of range of motion after repetitions, but with weakness, incoordination and instability.

During a third VA examination in March 2012, the Veteran reported worsening left knee pain, such that he used a wheelchair more often.  He said his left leg pain was severe, a pain rating of 8 out of 10 on a daily basis, with frequent episodes of locking, clicking and swelling.  He said that during flare-ups, his pain increased to a 10 out of 10, and he was unable to walk.  Left leg flexion was limited to 90 degrees with pain, and extension was limited to 30 degrees with pain at endpoint.  There was no additional limitation of motion after repetitive range of motion exercises, but there was weakness, incoordination, swelling and instability.  Anterior and posterior instability tests yielded normal findings, however, medial lateral instability, tested at 30 degrees of flexion, demonstrated mild instability.

In a March 2012 private treatment letter from North Shore Primary Care Medical Associates, Dr. W.K. wrote that the Veteran had osteoarthritis in the left knee, resulting in severe pain, which had worsened in the past few months, creating difficulty in walking, lack of coordination and an inability to work.  

Based on the complete evidence of record, the Board finds that for the period prior to July 22, 2009, the criteria for a disability rating in excess of 10 percent for Paget's disease of the left knee with limitation of motion were not met under 38 C.F.R. § 4.71, DCs 5014-5261 or 5260.  As noted above, in order to warrant a disability rating in excess of 10 percent under 5014-5261, extension of the knee must be limited to at least 15 degrees.  During this portion of the appeal, there was no objective evidence presented to show that the Veteran's left knee extension was limited beyond zero degrees, which is normal extension under 38 C.F.R. § 4.71a, Plate II.  Further, there was no objective evidence showing left knee flexion to be less than 130 degrees.  Moreover, although he was shown to have a reduction of 10 degrees in flexion after repetitive range of motion, that is not enough to warrant a disability rating in excess of 10 percent under the rating criteria.

However, for the period beginning July 22, 2009, the criteria for a disability rating of 40 percent for Paget's disease of the left knee with limitation of motion, and no higher, were met under 38 C.F.R. § 4.71, DCs 5014-5261 or 5260.  Although the Veteran was awarded an increased 30 percent disability rating for his left knee Paget's disease based on the findings of the July 22, 2009 VA examination, which demonstrated that left knee extension was limited to 25 degrees, under DC 5261, flexion of the leg limited to 20 degrees warrants a 30 percent disability rating.  However, because the Veteran's left leg showed greater impairment with extension limited to 25 degrees, a disability rating of 40 is warranted.  Further, during the March 2012 VA examination, his left leg extension was limited to 30 degrees, which, again, warrants a 40 percent disability rating under DC 5261.  A higher disability rating is not warranted during this portion of the period on appeal because there was no probative or competent evidence that showed limitation of extension restricted to 45 degrees.  In addition, a separate compensable disability rating for limitation of flexion was not warranted during this portion of the appeal period, as there was no probative evidence demonstrating left leg flexion limited to 45 degrees or less.  

With regard to assigning a higher disability rating based on functional loss, the Board has also considered the United States Court of Appeals for Veterans Claims' (Court) holding under DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), which states that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See also 38 C.F.R. § 4.40.  The Board has considered the Veteran's contentions during the March 2012 examination that, when he gets flare-ups, he cannot walk, standing is very difficult, he experiencing swelling and cannot but pressure on the leg.  It has also noted the examination findings, in which the examiner found that he experienced no additional limitation of motion with repetitive range of motion, but gets weakness, incoordination and swelling.  However, the Board notes that the 40 percent disability rating under DC 5261 being assigned by this decision for the period beginning July 22, 2009 already contemplates the potential problems associated with left knee Paget's disease.  Furthermore, the VA examination revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for higher ratings under diagnostic codes 5260 or 5261.  As such, the Board finds that the 40 percent disability rating now being assigned already contemplates the degree of functional lost demonstrated.

Entitlement to an initial disability rating in excess of 20 percent for instability associated with Paget's disease of the left knee from March 24, 2005 to August 9, 2013.

The Veteran's left knee instability is evaluated under 38 C.F.R. § 4.71a, DC 5257.  Under this diagnostic code, slight impairment of either knee, including recurrent associated with Paget's disease of the left knee subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  Id.

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014);  
38 C.F.R. §§ 4.2, 4.6.

Based on a review of the complete evidence of record, the Board finds that the criteria for a disability rating in excess of 20 percent under DC 5257 for instability associated with Paget's disease of the left knee from March 24, 2005 to August 9, 2013 were not met.  

In this respect, during the March 2005 VA examination, the Veteran reported left knee pain with instability, sometimes giving way.  The examiner noted objective findings of medial lateral instability with mild genu valgus deformity.  During the July 2009 examination, he reported left knee buckling or instability; he denied dislocation or subluxation.  On physical examination, the examiner found that left knee stability could not be assessed at neutral (zero degrees), but at 30 degrees of flexion, there was moderate lateral instability.  Anterior and posterior instability were negative, both at 30 degrees and 90 degrees of flexion.  He was unable to perform the McMurray Test (used to test for damage/tears to the meniscus) because of the Veteran's voluntary guarding and complaints of pain.

During the March 2012 examination, however, there was no clinical evidence of worsening left knee instability. Although the Veteran reported frequent episodes of left knee locking, clicking and swelling, testing at 30 degrees flexion revealed normal anterior and posterior stability, with mild medial lateral instability.  There was no history of recurrent patellar subluxation or dislocation, and he did not have a meniscal (semilunar cartilage) condition or menisectomy.

Accordingly, the Board finds that, for the period March 24, 2005 to August 9, 2013, the 30 percent rating for knee instability associated with Paget's disease of the left knee adequately compensates and contemplates the symptoms of the Veteran's left knee instability at that time.

Entitlement to a disability rating in excess of 60 percent for left total knee replacement beginning October 1, 2014.

The Veteran's left total knee replacement is evaluated under 38 C.F.R. § 4.71, DC 5055, knee replacement (prosthesis).  The current 60 percent rating requires chronic residuals consisting of severe painful motion or weakness in the affected extremity; a 100 percent rating is only applicable for one (1) year following implantation of the prosthesis; the Veteran's left knee was rated at 100 percent from August 9, 2013 until October 1, 2014.  Accordingly, the Veteran's left total knee replacement is currently evaluated at the highest possible schedular rating.

During the October 2014 VA examination, the Veteran reported that his daily pain level was between 5 and 8 out of 10.  Flexion was to 70 degrees with pain, and extension was to 5 degrees.  After repetitive range of motion exercises, flexion remained at 70 degrees and extension had decreased to 10 degrees.  All joint stability tests were within normal limits and there was no evidence of recurrent patellar subluxation or dislocation.  Although the Veteran reported having flare-ups, the examiner said that she was unable to specify the additional degree of decreased range of motion without resorting to mere speculation because the measurement would have to be obtained during a flare-up or after using the joint repeatedly over a period of time.

Outpatient VA treatment reports show that in March 2016, during a general geriatric evaluation, the Veteran reported that he fell and hit his right knee in November 2015.  Given his constant unsteadiness and generalized weakness, he was evaluated in December 2015 and found to have anal cancer.  Neither the Veteran, nor the clinician, attributed his fall, unsteadiness or weakness to his left total knee replacement.  

Based on the complete evidence of record, the Board concludes that a disability rating in excess of 60 percent for left total knee replacement is not warranted. As noted above, the Veteran's left total knee replacement is currently rated at 60 percent, which is the highest rating available under DC 5055 following the one year period after implantation of the prosthesis.  In order to warrant a higher disability rating, he would either have to be evaluated under another diagnostic code, receive a rating under an additional diagnostic code or be granted an extraschedular rating.  However, there are no other diagnostic codes that apply to a total knee replacement other than DC 5055.  Moreover, an additional compensable rating under DC 5260 (limitation of flexion) or 5261 (limitation of extension) is not applicable.  Although the Veteran was found to have decreased range of motion in extension to 5 degrees after repetitions, a disability rating under 5261 would be noncompensable.  Further, as there has been no probative evidence demonstrating that the Veteran's left knee instability has worsened (the October 2014 examination actually demonstrated substantial improvement), a separate/higher disability rating for instability beginning October 1, 2014 is not for application.  Consideration of an extraschedular rating is addressed below.

Consideration of other diagnostic codes

The Board has also considered whether other diagnostic codes are applicable to either of the Veteran's left knee disabilities at any time during the course of appeal through August 8, 2013.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  The remaining diagnostic codes relating to knee disabilities include 5256 (for ankylosis), 5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint) 5259 (for cartilage, semilunar, removal or, symptomatic), 5256 ) for impairment of tibia and fibula) and 5263 (for genu recurvatum).  However, because there were no objective findings of any of these disorders, none of these diagnostic codes are applicable.

Extraschedular disability ratings and other considerations

In evaluating the Veteran's claim, the Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted for the disabilities on appeal, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation, commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities, will be made.  
38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected Paget's disease of the left knee with limitation of motion, left knee instability associated with Paget's disease or left total knee replacement.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability ratings for his level of impairment.  Moreover, although the clinician who performed the March 2012 examination opined that his left knee disorders affect his ability to work because the pain did not allow him to walk, she did not opine that the Veteran could not perform sedentary activities.  There has also been no probative and competent evidence presented to show that an extraschedular rating is warranted for the Veteran's total knee replacement beginning October 1, 2014.  Although he has reported that he still experiencing left knee pain, pain and stiffness are contemplated in the assigned schedular ratings.  The current 60 percent rating contemplates and compensates for the residuals expected after a total knee replacement.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted at any period during the appeal.


ORDER

Entitlement to a disability rating in excess of 10 percent for Paget's disease of the left knee with limitation of motion, prior to July 22, 2009, is denied.

Entitlement to a disability rating of 40 percent, and no higher, for Paget's disease of the left knee with limitation of motion from July 22, 2009 to August 9, 2013 is granted.

Entitlement to a disability rating in excess of 60 percent for left total knee replacement, beginning October 1, 2014, is denied




______________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


